Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 14-1150

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                              ROBERT SEGER,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                                  Before

                       Lynch, Chief Judge,
                Selya and Barron, Circuit Judges.



     Virginia G. Villa, Assistant Federal Defender, for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, with
whom Thomas E. Delahanty II, United States Attorney, was on brief,
for appellee.



                            October 8, 2014
          Per Curiam.   This is an appeal from the denial of a post-

conviction motion for a declaratory judgment in a criminal case.

The appellant has fully served the incarcerative portion of his

sentence, and his appeal turns on the question of when his term of

supervised release commenced.      See 18 U.S.C. § 3624(e).     The

underlying legal issue is one that has split the circuits. Compare

United States v. Maranda, 761 F.3d 689 (7th Cir. 2014), United

States v. Neuhauser, 745 F.3d 125 (4th Cir. 2014), petition for

cert. filed, No. 14-5372 (U.S. July 22, 2014), and United States v.

Mobsy, 719 F.3d 925 (8th Cir. 2013), cert. denied, 134 S. Ct. 905

(2014), with United States v. Turner, 689 F.3d 1117 (9th Cir.

2012).

          At oral argument in this court, the attorney for the

government represented that it would not oppose and (based on

information currently known) would support a motion for the early

termination of the appellant's term of supervised release.    See 18

U.S.C. § 3583(e)(1).    The appellant has served more than 12 months

of his supervised release term and, for aught that appears, has

faithfully complied with the conditions of supervised release.1

Thus, the appellant apparently satisfies the first two prongs of

section 3583(e)(1), leaving only the question of whether early

termination of his supervised release term would be in the interest



     1
       Both the appellant's counsel and the government's attorney
have indicated that this is so.

                                 -2-
of justice.   Given the peculiar circumstances of this case — the

appellant's continued confinement for a substantial period of time

after the expiration of his original prison sentence due to the

pendency of civil commitment proceedings under the Adam Walsh Child

Protection and Safety Act, 18 U.S.C. § 4248 — we think it likely

that the district court, upon the filing of a proper motion, will

find early termination of the supervised release term to be in the

interest of justice.

          Viewed against this backdrop, the quickest way for the

appellant to bring his supervised release to an end would be to

pursue a petition for early termination under section 3583(e)(1).

Were he successful in this regard, that would moot the instant

appeal, and insulate him from the delay inherent in our resolution

of an unsettled question of statutory construction.

          Accordingly, we withhold decision for the time being and

remand the matter to the district court in order to allow the

appellant to move for early termination of supervised release under

section 3583(e)(1).    We assume, based on the colloquy with counsel

for both sides at the hearing before us, that such a motion will be

filed by the appellant's counsel without delay.         We likewise

anticipate, again based on statements made at the hearing, that the

government will promptly notify the district court that it does not

oppose the motion.     We direct the district court to expedite the




                                 -3-
handling of the anticipated motion and to act on the motion with

all deliberate speed.

           The parties will report back to us on the status of this

matter within 30 days from the date of this opinion or at such

sooner   time   as   the   district   court   has   acted   on   the   section

3583(e)(1) motion.         In the interim, we will retain appellate

jurisdiction.



So Ordered.




                                      -4-